Citation Nr: 0635641	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-41 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from August 
1973 to August 1977 and from November 1977 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for PTSD.  

Even though the RO informed the veteran in September 2005 
that his claim was considered reopened, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

The veteran was scheduled for a Board hearing in September 
2005 but he failed to report for the scheduled hearing.  He 
did not request that the hearing be postponed and he has 
provided no reason for his failure to report for the hearing.  
Accordingly, his hearing request is considered to be 
withdrawn.  See 38 C.F.R. § 20.704(d). 

The issue involving service connection for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in September 
2001.  The veteran was notified of this decision that same 
month, but did not file an appeal. 

2.  The evidence received subsequent to the September 2001 RO 
rating decision includes a February 2003 VA PTSD clinical 
record which raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 2001 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (2001).

2.  The evidence received since the September 2001 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim for service connection for PTSD and 
remanding the claim for additional development.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

The United States Court of Veterans Appeals (Court) has held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed inservice stressor actually occurred 
is required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

The RO denied the veteran's claim for service connection for 
PTSD in a September 2001 rating decision and notified the 
veteran of the decision that same month.  The veteran did not 
file an appeal and the RO decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  

The veteran filed to reopen his claim for service connection 
for PTSD in October 2002.  The applicable regulations 
specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2006).

In this case, the evidence submitted since the September 2001 
RO rating decision includes a February 2003 VA PTSD 
consultation report.  This report reveals a diagnosis of 
PTSD.  Moreover, this record refers to stressors during the 
veteran's military service including service in Northern 
Ireland and Ethiopia in the 1970s.  It also indicated that 
the veteran did bring in a copy of a citation for a Navy 
Commendation Medal which described "life threatening 
situation in Ethiopia."  The prior evidence of record did 
indicate that the veteran had a period of remote overseas 
duty and that he was awarded a Navy Commendation Medal.  

The Board concludes that this evidence is new, because it was 
not of record at the time of the September 2001 rating 
decision.  This evidence is also "material."  Specifically, 
this evidence shows a current diagnosis of PTSD, which may be 
related to stressors during active service.  The evidence 
submitted does raise a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
for service connection for PTSD is reopened.  


ORDER

New and material evidence to reopen a claim of service 
connection for PTSD has been received; to this extent only, 
the appeal is granted.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  Recent VA treatment records indicate that the veteran 
is currently diagnosed with PTSD which may be related to 
service.  However, there has been no verification of any of 
the stressors alleged by the veteran.  Additional development 
is therefore required.  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to submit 
copies of all military records he has in 
his possession, including a copy of the 
citation for the Navy Commendation Medal 
he was awarded.  He should also be asked 
to submit all evidence he has in his 
possession with respect to his claimed 
periods of overseas service in Northern 
Ireland and Ethiopia.  

2.  Also, request the veteran to provide 
another statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, during his service in Northern 
Ireland and Ethiopia.

3.  Obtain a complete copy of the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC) or other appropriate records 
depository.

4.  After the service personnel records 
are received, review the file and prepare 
a summary of all the claimed stressors.  
Specifically, undertake any necessary 
development to attempt to verify the 
veteran's claims of stressors and 
hazardous conditions during his overseas 
service in Northern Ireland and Ethiopia 
in the 1970s.  This verification may 
include forwarding the summary of 
stressors and all associated documents to 
the U. S. Army and Joint Services Records 
Research Center (JSRRC) for information 
which might corroborate the veteran's 
alleged stressors.

5.  If a stressor has been confirmed, the 
veteran should be scheduled for an 
examination for psychiatric disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the RO should inform the 
examiner as to which stressor or 
stressors have been verified.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.

6.  Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


